        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 1 of 35
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 09/14/2020

 DENIS DRENI,

                                                                        1:18-cv-12017-MKV
                           Plaintiff,
                                                                      OPINION AND ORDER
                             -against-                                 GRANTING IN PART
                                                                     AND DENYING IN PART
 PRINTERON AMERICA CORPORATION,                                          MOTIONS FOR
                                                                     SUMMARY JUDGMENT
                           Defendant.



MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Denis Dreni brought this action against Defendant PrinterOn America Corporation

(“PrinterOn”), his former employer, to recover unpaid commissions under his employment

contract following his termination from the company. Pending before the Court is a motion for

summary judgment by PrinterOn and a motion for partial summary judgment by Dreni. For the

reasons discussed below, PrinterOn’s motion for summary judgment is GRANTED IN PART

AND DENIED IN PART and Dreni’s motion for partial summary judgment is GRANTED IN

PART AND DENIED IN PART.


                                         I.    BACKGROUND
   A. Factual Background

           1. The Employment Agreement and Commission Plans

       At its essence, this is a contract dispute that arose after PrinterOn, a cloud-based printing

company, fired one if its high-level salespersons, Dreni. In early May 2012, a mutual acquaintance

introduced Dreni to Kenneth Noreikis, Vice President of Sales and Marketing for PrinterOn, who

then broached a potential employment opportunity for Dreni to PrinterOn. (Pl.’s Resp. Def.’s


                                                1
             Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 2 of 35




56.1 ¶¶ 5, 13 [ECF No. 57].) 1 After weeks of negotiations regarding terms of employment,

PrinterOn hired Dreni as Director of Strategic Alliances & Enterprise Accounts. (Id. ¶¶ 15–16; Jt.

56.1 ¶ 5 [ECF No. 49].) 2 On June 22, 2012, Dreni and PrinterOn CEO and President Angus

Cunningham executed Dreni’s employment agreement (“Employment Agreement”), which the

parties agreed would be governed by New York law, as well as a Proprietary Information and

Invention Agreement. (Jt. 56.1 ¶¶ 6–8.)

           Under the Employment Agreement, Dreni was entitled to a base salary and “commission

based upon sales revenue procured in [his] assigned market space.” (Jt. 56.1 Ex. 1 [ECF No. 49-

1].) The Employment Agreement provided for commissions based on both personal sales and

company sales. Dreni’s commission payments were governed by separate commission plans that

PrinterOn issued each year beginning with the Fiscal 2013 Commission Plan (“2013 Commission

Plan”). (Jt. 56.1 ¶¶ 11–12.) Under the 2013 Commission Plan and subsequent plans, Dreni’s

commissions were contingent on his “Annual Personal Quota” (personal sales performance) and

the “Annual Company Target” (company sales performance). (Jt. 56.1 Ex. 1.) The “Annual

Personal Quota” section of the 2013 Commission Plan states, “$1,000,000 net new revenue in your

Target Market. . . . All hardware, software, training and services revenue will count toward my

annual quota.” (Id.) The “Annual Company Target” section states, “$5,200,000 Revenue for each

fiscal year ended April 30.” (Id.) The “Variable Compensation on Annual Personal Quota” section

provides that Dreni would earn “4.5% of net new subscription revenue on net new subscriptions

in [his] Target Market up to the first $1,000,000 of [his] Annual Personal Quota” and 5.63% of



1
  Citations to “Pl.’s Resp. Def.’s 56.1” are references to Plaintiff Dreni’s response to Defendant PrinterOn’s 56.1
statement [ECF No. 57].
2
    Citations to “Jt. 56.1” are references to the parties’ joint 56.1 statement [ECF No. 49].


                                                              2
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 3 of 35




revenue on subscriptions over $1,000,000. (Id.) Finally, the “Variable Compensation on Annual

Company Target” section provides that Dreni would earn a set amount of dollars for each revenue

milestone PrinterOn achieved. (Id.) The plans that followed the 2013 Commission Plan were

structured similarly. (See generally Jt. 56.1 Exs. 2–5 [ECF Nos. 49-2–5].)

            2. The Docomo Account

        Among the accounts serviced by Dreni while he was employed at PrinterOn was Docomo

interTouch Pte. Ltd. (“Docomo”), an internet service provider for hotels in the Asia-Pacific region.

(Pl.’s Resp. Def.’s 56.1 ¶ 30.) The 2013 Commission Plan lists Docomo under Dreni’s “Duties

and Responsibilities” with the description, “Expand relationship to Nomadix and NTT Docomo

(parent).” (Jt. 56.1 Ex. 1 [ECF No. 49-1].) PrinterOn aimed to extend its existing relationship

with Docomo to Nomadix, a hardware manufacturing division of Docomo, and NTT Docomo,

Docomo’s parent company. (Id. ¶¶ 43–47.)

        In February 2012, four months before Dreni was hired, PrinterOn and Docomo signed a

letter of intent regarding a $1 million reseller and distributor agreement. (Pl.’s Resp. Def.’s 56.1 ¶¶

30–31.) The letter states that “[u]pon execution of the Reseller and Distribution Agreement

Docomo interTouch shall pay to PrinterOn a one-time sum of US$1,000,000 for the 7,500 annual

PrinterOn subscriptions.” (Salmon-Smith Decl. Supp. Ex. H [ECF No. 52-8].) 3 Between March

2012 and June 22, 2012, the date Dreni was hired, PrinterOn and Docomo negotiated the terms of

the agreed upon $1 million purchase of PrinterOn subscriptions. (Pl.’s Resp. Def.’s 56.1 ¶ 34.)

        The parties agree that the $1 million Docomo deal, or pre-payment, did not count towards

Dreni’s personal sales quotas but disagree whether it should have counted towards his company



3
 Citations to “Salmon-Smith Decl. Supp.” are references to the declaration of Tracey Salmon-Smith in support of
PrinterOn’s motion for summary judgment [ECF No. 52].


                                                      3
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 4 of 35




target quota.   The Docomo pre-payment was discussed during the negotiations of Dreni’s

Employment Agreement. Noreikis e-mailed Dreni a “model for his compensation plan,” which

lists Docomo under Dreni’s initial personal accounts with the note “pre-payment does not apply

to company target.” (Salmon-Smith Decl. Supp. Exs. O–P [ECF Nos. 52-15–16].) When Dreni

asked, “Why are we leaving out any prepayment from Docomo from the company number?,”

Noreikis responded that it was “not in the budget” but “the hardware that will ship to support the

subscriptions will apply to your personal and company number.” (Salmon-Smith Decl. Supp. Ex.

E [ECF No. 52-5].) In deposition testimony, Noreikis recalled:

                I had a material project that was going to close, was likely going to close
                with Docomo. I didn’t know if the [Docomo] contract was going to sign
                days before [Dreni] started or two days after he started, and that for purposes
                of compensation plan, the million dollar project at Docomo would not
                accrue to a sales compensation for either the personal number or the
                company number.

(Salmon-Smith Supp. Decl. Ex. I 87:11–19 [ECF No. 52-9].)

       On August 12, 2012, two months after Dreni was hired, PrinterOn issued a $1 million

invoice to Docomo for 7,500 pre-paid software licenses. (Salmon-Smith Decl. Supp. Ex. R [ECF

No. 52-18].) Shortly thereafter PrinterOn received from Docomo an executed agreement in which

Docomo agreed to pre-pay $1 million for the rights to redistribute a set number of PrinterOn

subscriptions. (Salmon-Smith Decl. Supp. Exs. S–T [ECF Nos. 52-19–20].)

       Discussions between Dreni and PrinterOn about commissions from the Docomo pre-

payment continued after the deal was finalized. In a January 2013 e-mail sent to Noreikis, Dreni

stated, “it is not fair that the company number, now, suddenly becomes complicated. I agreed with

you, that Docomo will not be part of my company number.” (Salmon-Smith Decl. Supp. Ex. X

[ECF No. 52-24].) In addition, in a May 2013 e-mail chain with Noreikis, Dreni stated, “I am not

asking to be paid commission on the 1 million dollar Docomo order. This has nothing to do with

                                                  4
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 5 of 35




my personal number. This has only to do with my company number,” and “I am NOT asking for

you to include the Docomo number as part of my FY13 commission benefit. . . . (it is not in my

contract btw, I never thought it was. On the contrary Docomo was part of my targeted accounts.”

(Salmon-Smith Decl. Supp. Ex. W [ECF No. 52-23].) Noreikis again told Dreni that he would not

receive commissions on the $1 million Docomo pre-payment. (Salmon-Smith Decl. Supp. Ex. Y

[ECF No. 52-25].)

             3. Dreni’s Termination

         On January 4, 2018, PrinterOn terminated Dreni. (Jt. 56.1 ¶ 17.) 4 Section 4.1(D) of the

Employment Agreement provides that upon termination, Dreni would be paid “any applicable

outstanding commissions up to the date of such termination.” (Jt. 56.1 Ex. A.) Upon his

termination, PrinterOn provided Dreni with a termination letter that detailed two payments Dreni

received: (1) $49,842.33 representing salary due, commissions on orders not yet processed, and

other items; and (2) $155,769.23 representing a lump sum severance payment for an additional

thirty-six weeks of salary. (Jt. 56.1 Ex. 6 [ECF No. 49-6].)

         The Employment Agreement also contains the following “Release of Claims” provision:

                  Upon payment of the amounts due upon termination of employment under
                  the applicable Subsection 4.1 B – E, . . . the Employee shall have no claim
                  against the PrinterOn Group for damages, termination pay, severance pay,
                  pay in lieu of notice of termination, statutory or otherwise, except in respect
                  of payment of remuneration earned, due and owing to the effective date of
                  termination and the right to dispute whether the termination was for Cause.
                  The payment of any amounts by the Corporation in excess of any amounts
                  owing to the Employee pursuant to applicable legislation and arising as a
                  result of the termination of Employee’s employment are conditional upon
                  the execution by the Employee of a full and final release of all claims and
                  possible claims, as well as an indemnity for the Employee’s taxes, in favour
                  of the PrinterOn Group and its shareholders, directors, officers and
                  employers in a form acceptable to the Corporation.


4
 The Employment Agreement provides that PrinterOn could terminate Dreni at any time with cause or for any reason
upon providing a lump sum severance payment. (Jt. 56.1 Ex. A.) In this lawsuit, Dreni does not contest his termination.

                                                          5
           Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 6 of 35




(Jt. 56.1 Ex. 1.) Dreni did not execute the “Waiver and General Release” PrinterOn sent to him

after his termination. (Jt. 56.1 ¶ 20.)

              4. The PrinterOn Laptops

         When Dreni was terminated, PrinterOn asked him to return all company property. (Jt.

56.1 ¶ 21.) At the time, Dreni had two PrinterOn laptops in his possession. (Id. ¶ 22.) Dreni gave

the laptops to his attorneys for safekeeping in October 2018 while the parties negotiated protocols

for Dreni to extract personal information from the laptops. (Id. ¶ 23.) In May 2019, Dreni sent

the laptops to a third-party vendor selected by PrinterOn pending agreement on extraction

protocols. (Id. ¶ 24.) The vendor then conducted forensic indexing to retrieve information

regarding files and other data. (Pl.’s Obj. Def.’s Resp. Pl.’s 56.1 ¶¶ 29–30 [ECF No. 83].) 5

PrinterOn incurred a fee of $5,381.25 for the forensic indexing vendor composed of two separate

expenses: (1) $3,131.52 of “professional services,” including the vendor’s out-of-pocket expenses

(Salmon-Smith Decl. Supp. Ex. L [ECF No. 74-12]); and (2) $2,250 in “storage” costs at a rate of

$250 per month (Salmon-Smith Decl. Supp. Ex. M [ECF No. 74-13]).

    B. Procedural Background

         Dreni commenced this action on November 1, 2018, in New York Supreme Court, New

York County. (Notice Removal Ex. A [ECF No. 1-1].) PrinterOn timely removed the case to the

Southern District of New York. (Compl. [ECF No. 7].) Dreni seeks damages for PrinterOn’s

failure to pay him commissions to which he claims he is contractually entitled. (Id. ¶ 5.) Dreni

alleges that he was wrongfully denied commissions on various accounts under the Employment

Agreement and the commission plans, including the Docomo account (id. ¶¶ 42–43), and, more



5
 Citations to “Pl.’s Obj. Def.’s Resp. Pl.’s 56.1” are references to Dreni’s objections to PrinterOn’s response to Dreni’s
56.1 statement [ECF No. 83].


                                                            6
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 7 of 35




specifically, that he was denied commissions on “maintenance-related revenue” on his accounts

(Dreni Decl. Supp. ¶¶ 2–3 [ECF No. 61]). 6

         Dreni’s complaint alleges three causes of action: (1) breach of contract; (2) violation of

New York Labor Law (“NYLL”) §§ 193 and 198; and (3) breach of the implied covenant of good

faith and fair dealing. (Compl. ¶¶ 41–57.) PrinterOn answered the complaint and asserted nine

counterclaims against Dreni: (1) violation of the Computer Fraud and Abuse Act (“CFAA”)

§ 1030, 18 U.S.C. § 1030; (2) conversion; (3) replevin; (4) breach of contract with respect to the

Employment Agreement; (5) breach of contract with respect to the Proprietary Information and

Invention Agreement Dreni signed; (6) promissory estoppel; (7) unjust enrichment; (8) quantum

meruit; and (9) breach of the covenant of good faith and fair dealing.                                 (Answer &

Countercls. ¶¶ 37–92 [ECF No. 11].)                PrinterOn’s counterclaims arise out of two factual

assertions: (1) Dreni wrongfully retained two company laptops after his termination; and (2) Dreni

released any claims against PrinterOn when he accepted the severance payment. (See id. ¶¶ 21–

36.)


                                         II.      THE PARTIES’ MOTIONS

         Both parties have moved for summary judgment on different issues and claims.

    A. PrinterOn’s Motion for Summary Judgment

         PrinterOn has moved for summary judgment seeking dismissal of the entire case on the

ground that Dreni released all claims against PrinterOn by accepting the severance payment.




6
 Citations to “Dreni Decl.” are references to Dreni’s declaration in support of his motion for partial summary judgment
[ECF No. 61].


                                                          7
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 8 of 35




(Def.’s Mot. 2, 19–21 [ECF No. 53].) 7 In the alternative, PrinterOn moves for partial summary

judgment on its counterclaim for breach of contract on the ground that Dreni failed to execute the

release of claims after receiving the severance payment. (Id. at 21–24.) PrinterOn also moves for

partial summary judgment dismissing Dreni’s claims under NYLL §§ 193 and 198 for failure to

state a claim (id. at 12–14) and Dreni’s good faith and fair dealing claim on the ground that it is

duplicative of his breach of contract claim (id. at 21). Significantly, no motion addresses Dreni’s

breach of contract claim, and the parties agree that that claim is ripe for trial. PrinterOn, however,

also seeks partial summary judgment dismissing Dreni’s claim for compensation with respect to

the Docomo account on the grounds that it is untimely and that Dreni is not entitled to commissions

on that account under the Employment Agreement and the 2013 Commission Plan. (Id. at 14–19.)

        In support of its motion, PrinterOn filed a statement of undisputed facts pursuant to Local

Rule 56.1 (Def.’s 56.1 [ECF No. 51]) and several exhibits including excerpts from deposition

transcripts of PrinterOn executives, e-mail correspondence between Dreni and PrinterOn

executives and among PrinterOn executives, excerpts from Docomo Inc.’s 2011 Annual Report

filed with the U.S. Securities and Exchange Commission, the June 2012 Compensation Model for

Dreni, PrinterOn’s Billing Summary for April 2012 through October 2018, and Dreni’s Fiscal Year

2013 Commission Summary (see Salmon-Smith Decl. Supp.).

    B. Dreni’s Motion for Partial Summary Judgment

        Dreni’s motion for partial summary judgment raises two arguments. First, Dreni seeks

partial summary judgment on his breach of contract claim on the ground that under the terms of

the Employment Agreement, he was entitled to commissions for “maintenance revenue” in



7
  Citations to “Def.’s Mot.” are references to PrinterOn’s memorandum of law in support of its motion for summary
judgment [ECF No. 53[.


                                                       8
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 9 of 35




connection with accounts he serviced. (Pl.’s Mot. 3–5 [ECF No. 59].) 8 Second, Dreni seeks partial

summary judgment dismissing PrinterOn’s first counterclaim for failure to state a claim under the

CFAA. (Id. at 5–7.) In support of his motion, Dreni filed a Local Rule 56.1 statement (Pl.’s 56.1

[ECF No. 62]), a declaration (Dreni Decl. Supp.), and excerpts from deposition transcripts of

PrinterOn executives (Cassubhai Decl. Supp. [ECF No. 60]). 9


                                           III.     LEGAL STANDARD

        A. Summary Judgment Standard

        “Summary judgment is appropriate only when, ‘the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’” Ya-

Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 69 (2d Cir. 2015) (quoting Fed. R. Civ. P. 56(a)).

“[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A

fact is material if it “might affect the outcome of the suit under the governing law.” Id. at 248. A

material factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. The Court’s role here “is not to resolve disputed issues of

fact but to assess whether there are any factual issues to be tried.” Brod v. Omya, Inc., 653 F.3d

156, 164 (2d Cir. 2011).

        The moving party bears the initial burden of demonstrating that there is no genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). It may satisfy this burden


8
  Citations to “Pl.’s Mot.” are references to Dreni’s memorandum in support of his motion for partial summary
judgment [ECF No. 59].
9
 Citations to “Cassubhai Decl. Supp.” are references to the declaration of Hozaifa Cassubhai in support of Dreni’s
motion for partial summary judgment [ECF No. 60].


                                                        9
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 10 of 35




“in either of two ways: (1) by submitting evidence that negates an essential element of the non-

moving party’s claim, or (2) by demonstrating that the non-moving party’s evidence is insufficient

to establish an essential element of the non-moving party’s claim.” Nick’s Garage, Inc. v.

Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d Cir. 2017) (citation omitted). If the moving party

satisfies its burden, “the opposing party must come forward with specific evidence demonstrating

the existence of a genuine dispute of material fact.” Brown v. Eli Lilly & Co., 654 F.3d 347, 358

(2d Cir. 2011) (citing Anderson, 477 U.S. at 249). The opposing party “‘must do more than simply

show that there is some metaphysical doubt as to the material facts’ and ‘may not rely on

conclusory allegations or unsubstantiated speculation.’” Id. (first quoting Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); then quoting FDIC v. Great Am. Ins. Co.,

607 F.3d 288, 292 (2d Cir. 2010)). Nevertheless, “if there is any evidence in the record from which

a reasonable inference could be drawn in favor of the opposing party that supports a finding that a

material factual dispute exists, summary judgment is improper.” United Rentals (N. Am.), Inc. v.

Conti Enters., Inc., 293 F. Supp. 3d 447, 451 (S.D.N.Y. 2018) (citing Gummo v. Village of Depew,

75 F.3d 98, 107 (2d Cir. 1996)).

       B. Contract Interpretation at the Summary Judgment Stage

       Several claims before the Court implicate issues of contract construction. The threshold

question in a contract dispute is whether the contractual terms at issue are ambiguous. Revson v.

Cinque & Cinque, P.C., 221 F.3d 59, 66 (2d Cir. 2000). This is a question of law for the court to

decide. Law Debenture Trust Co. of N.Y. v. Maverick Tube Corp., 595 F.3d 458, 465–66 (2d Cir.

2010) (citations omitted).    Summary judgment is appropriate where contractual terms are

unambiguous. Fischer & Mandell, LLP v. Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011)

(citation omitted). Conversely, “contract claims are generally not subject to summary judgment if



                                                10
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 11 of 35




the resolution of a dispute turns on the meaning of an ambiguous term or phrase.” Fed. Ins. Co. v.

Am. Home Assur. Co., 639 F.3d 557, 567 (2d Cir. 2011) (citations omitted).

       “Contract language is ambiguous if it is capable of more than one meaning when viewed

objectively by a reasonably intelligent person who has examined the context of the entire

integrated agreement and who is cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business.” Am. Home Assur. Co. v. Hapag Lloyd

Container Linie, GmbH, 446 F.3d 313, 316 (2d Cir. 2006) (internal quotation marks and citation

omitted). In deciding whether contract language is ambiguous, “the court should not find the

language ambiguous on the basis of the interpretation urged by one party, where that interpretation

would strain the contract language beyond its reasonable and ordinary meaning.” Fed. Ins. Co.,

639 F.3d at 568 (internal quotation marks and citations omitted). Where contractual language is

ambiguous, “summary judgment can be granted if the non-moving party fails to point to any

relevant extrinsic evidence supporting that party’s interpretation of the language.” Id. at 567

(citation omitted).


                                         IV.     DISCUSSION

   A. PrinterOn’s Motion for Summary Judgment

       1. Dreni’s Purported Release of Claims

       PrinterOn moves for summary judgment on the ground that Dreni waived his right to sue

by accepting the lump sum severance payment. PrinterOn’s argument is threefold: (1) the

Employment Agreement contains language that any severance payment in excess of what Dreni

was actually owed would be contingent on Dreni signing a release of all claims against PrinterOn;

(2) PrinterOn’s severance payment to Dreni was in excess of what he was actually owed; and

(3) by accepting the severance payment, Dreni released his claims (notwithstanding that he never

                                                11
            Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 12 of 35




signed the release of claims that PrinterOn sent him). (Def.’s Mot. 19–21.) On this basis,

PrinterOn seeks dismissal of the entire case. (Id. at 19.) Alternatively, PrinterOn seeks summary

judgment on its counterclaim for breach of contract, arguing that these facts show Dreni breached

his contractual obligation to sign the release of claims. (Id. at 21–24.) At oral argument, PrinterOn

recognized that if this argument were sustained, it would simply entitle PrinterOn to return of the

severance payment it made given Dreni’s failure to satisfy a condition of that payment. (Tr. 16:11–

17:2 [ECF No. 86].) 10

           The issues of whether Dreni released his claims against PrinterOn and whether Dreni

breached the Employment Agreement by not executing the release of claims are not susceptible to

resolution by summary judgment since they implicate disputes of fact. First, there is a fundamental

factual dispute over whether Dreni was paid more than he was owed under the Employment

Agreement, and resolution of this issue hinges on the outcome at trial of Dreni’s primary breach

of contract claim (Compl. ¶¶ 29, 31–32, 41–45), on which neither party moved for summary

judgment, as well as whether Dreni is entitled to commissions on maintenance revenue. See infra

Section IV.B.1. PrinterOn argues that the lump sum severance “exceeded any amount PrinterOn

owed [Dreni] under any applicable legislation” (Def.’s Mot. 22), but PrinterOn neglects to address

the language requiring the payment to also be “in excess of any amounts owing to the

Employee . . . arising as a result of the termination of Employee’s employment” (Jt. 56.1 Ex. A

(emphasis added)), which reasonably includes unpaid commissions and arguably severance.

Second, because there is a dispute over whether Dreni was paid more than he was owed under the

Employment Agreement and commission plans, it cannot be determined whether Dreni’s retention

of the severance payment triggered an obligation to sign the release of claims. PrinterOn’s claim



10
     Citations to “Tr.” are references to the transcript of the oral argument on the parties’ motions [ECF No. 86].

                                                            12
         Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 13 of 35




that Dreni breached the Employment Agreement by retaining the severance payment requires

PrinterOn to demonstrate, inter alia, that the severance payment was in excess of what Dreni was

owed “pursuant to applicable legislation and arising as a result of the termination of [Dreni’s]

employment.” (Id.) But if Dreni prevails at trial on his primary breach of contract claim, the

severance payment may net out as having been less than what Dreni was owed under the

Employment Agreement. 11

        Moreover, PrinterOn’s release of claims argument raises the fact-intensive question

whether the parties intended Dreni’s acceptance of a severance payment in excess of what he is

owed under the Employment Agreement to constitute an implied release of his right to sue

PrinterOn. Significantly, the Employment Agreement does not state that retention of a severance

payment would constitute a release. (See id.) To the contrary, it says that the payment is

“conditional upon the execution” of a release (id.), and it is undisputed that Dreni did not execute

the release (Def.’s Mot. 20; Pl.’s Resp. Def.’s 56.1 ¶¶ 85). It is well established that releases or

“waivers of rights in contract will not be inferred unless the intent to waive is clear.” AM

Cosmetics, Inc. v. Solomon, 67 F. Supp. 2d 312, 318 (S.D.N.Y 1999) (citation omitted). Indeed,

“[a] release will not be given effect unless it contains an explicit, unequivocal statement of a

present promise to release [a party] from liability.” Golden Pacific Bancorp v. F.D.I.C., 273 F.3d

509, 515 (2d Cir. 2001) (internal quotation marks omitted) (citation omitted). The Employment

Agreement here provides no clear indication of intent that Dreni would waive claims against




11
   Dreni does not attempt to quantify his alleged compensatory damages, seeking only “an amount to be determined
at trial.” (Compl. 10.) Furthermore, the parties did not address in their briefs how Dreni’s possible recovery on his
breach of contract claim at trial—or the resolution of the issues concerning commissions raised in the present
motions—might bear on whether the severance payment was in fact “in excess of any amounts . . . arising as a result
of the termination of [Dreni’s] employment.” (Jt. 56.1 Ex. A.)

                                                        13
         Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 14 of 35




PrinterOn simply by accepting a severance payment.                 Accordingly, PrinterOn’s motion for

summary judgment (or partial summary judgment) on this claim is denied.

        2. The Docomo Account

        PrinterOn moves for partial summary judgment on Dreni’s breach of contract claim to the

extent it relates to amounts Dreni claims he is owed as commissions in connection with the

Docomo account under the 2013 Commission Plan. PrinterOn argues that Dreni is not entitled to

these commissions for two reasons: (1) this claim is untimely, and (2) Dreni’s Employment

Agreement and the 2013 Commission Plan exclude the Docomo account from Dreni’s

commissions. (Def.’s Mot. 14–19.)

        The contracts are silent with respect to what event triggers a salesperson’s entitlement to

commissions. PrinterOn claims that the invoicing of sales triggers a salesperson’s entitlement to

commissions (Id. at 15, 17; Def.’s 56.1 ¶ 61), whereas Dreni argues that a salesperson’s right to

commissions vests upon PrinterOn’s receipt of payment from the client (Pl.’s Opp. 4–6 [ECF No.

54]; 12 Pl.’s Resp. Def.’s 56.1 ¶ 61). The 2013 Commission Plan generally speaks in terms of

receipt of revenue, and Dreni’s annual personal quota, annual company target, and variable

compensation on these items were measured in revenue. (Jt. 56.1 Ex. A.) One provision, however,

speaks of invoicing: “Invoiced revenue uncollected within 90 days of invoice due date will result

in reversal of commissions paid, which will be deducted from future commissions.” (Id.) This

language suggests that salespersons might receive commission payments upon invoicing, before

PrinterOn receives revenue from the client. Discerning no clear, definite meaning from the text of

the contracts, the Court finds the contractual language at issue to be ambiguous. Law Debenture



12
  Citations to “Pl.’s Opp.” are references to Dreni’s memorandum of law in opposition to PrinterOn’s motion for
summary judgment [ECF No. 54].


                                                      14
         Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 15 of 35




Trust Co., 595 F.3d at 465–66; see also Mellon Bank, N.A. v. United Bank Corp. of N.Y., 31 F.3d

113, 116 (2d Cir. 1994) (finding contract ambiguous “[g]iven the two conflicting reasonable

interpretations”).

        Turning to extrinsic evidence, PrinterOn’s billing and compensation practices offer no

clear guidance here. Each side presents conflicting accounts of how and when PrinterOn paid its

salespersons commissions. When asked at a deposition how PrinterOn calculated commissions on

a monthly basis, PrinterOn CEO Angus Cunningham testified that “it was off of the invoices that

had been issued that month.” (Salmon-Smith Decl. Supp. Ex. B 39:23–40:5.) Yet PrinterOn CFO

Margaret Ritchie testified at a deposition to instances where no invoice would be issued for a sale

or transaction. (Cassubhai Decl. Opp. Ex. 4 60:12–61:7 [ECF No. 56-4].) 13 A custom of a

business may become part of a contract only where it is “so far established and so far known to

the parties that it must be supposed that their contract was made in reference to it. For this purpose

the custom must be established, and not casual, uniform and not varying, general and not personal,

and known to the parties.” Law Debenture Trust Co., 595 F.3d at 466 (quoting Belasco Theatre

Corp. v. Jelin Prods., Inc., 270 A.D. 202, 206, 59 N.Y.S.2d 42 (1st Dep’t 1945)). Based on the

record on the competing motions for summary judgment, the Court cannot find that there was such

a uniform or well-established practice at PrinterOn.

        The issue of what triggers Dreni’s entitlement to commissions is critical to the running of

the statute of limitations. New York has a six-year statute of limitations for breach of contract.

N.Y. C.P.L.R. §§ 203(a), 213(2). Under New York law, a cause of action for breach of contract

accrues at the time of breach. Ely-Cruikshank Co. v. Bank of Montreal, 81 N.Y.2d 399, 402, 599

N.Y.S.2d 501, 615 N.E.2d 985 (1993). Where “the claim is for payment of a sum of money


13
   Citations to “Cassubhai Decl. Opp.” are references to the declaration of Hozaifa Cassubhai in opposition to
PrinterOn’s motion for partial summary judgment [ECF No. 56].

                                                     15
         Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 16 of 35




allegedly owed pursuant to a contract, the cause of action accrues when the [claimant] possesses a

legal right to demand payment.” Hahn Auto. Warehouse, Inc. v. Am. Zurich Ins. Co., 18 N.Y.3d

765, 770, 944 N.Y.S.2d 742, 967 N.E.2d 1187 (2012) (citations omitted). Thus, if invoicing

triggers commissions, then Dreni’s claim would be time-barred because the Docomo contract was

invoiced on August 12, 2012 (Salmon-Smith Decl. Supp. Ex. R), and Dreni filed this action on

November 1, 2018 (Notice Removal Ex. A). But if PrinterOn’s receipt of payment triggers

commissions, then Dreni’s claim would be timely because PrinterOn received payment from

Docomo in December 2012. (Dreni Decl. Opp. ¶ 17 [ECF No. 64].) 14 Given the ambiguity of the

contracts, the factual dispute as to what triggers a salesperson’s entitlement to commissions, and

the centrality of this issue to PrinterOn’s statute of limitations defense, PrinterOn’s motion for

summary judgment on this ground is denied.

        The Court also finds the contracts to be ambiguous with respect to the merits of whether

Dreni is entitled to commissions in connection with the $1 million Docomo pre-payment. The

2013 Commission Plan lists Docomo under Dreni’s duties and responsibilities. (Jt. 56.1 Ex. 1.)

That listing, however, includes the description, “Expand relationship to Nomadix and NTT

Docomo (parent).” (Id.) While Docomo is listed on the 2013 Commission Plan, this qualifying

language could mean, as PrinterOn argues, that Dreni’s connection to Docomo was limited strictly

to working to extend PrinterOn’s Docomo relationship to Nomadix and NTT Docomo. And as

PrinterOn emphasizes, the context—specifically, how most of the work to secure the $1 million

Docomo pre-payment had been completed before Dreni started at PrinterOn (see Def.’s Mot. 16)—

suggests that the parties did not intend for Dreni to earn commissions on that deal. See Hudson



14
  Citations to “Dreni Decl. Opp.” are references to Dreni’s declaration in opposition to PrinterOn’s motion for
summary judgment [ECF No. 64].


                                                      16
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 17 of 35




Bay Master Fund Ltd. v. Patriot Nat’l, Inc., 16 Civ. 2767 (GBD), 16 Civ. 2787 (GBD), 2019 WL

1649983, at *10 (S.D.N.Y. Mar. 28, 2019) (noting that “a court need not turn a blind eye to

context” when construing contractual text (citation omitted)). The Court is thus unable to discern

from the text of the 2013 Commission Plan whether Dreni is entitled to commission on the Docomo

$1 million prepayment, and therefore, extrinsic evidence is properly considered

       While the parties present conflicting extrinsic evidence as to what Dreni was told and what

Dreni understood regarding the Docomo pre-payment and the 2013 Commission Plan, not all of

that evidence is relevant or probative of the intent of the parties at the time of contracting. The

record makes clear that during the negotiations, Noreikis advised Dreni that the Docomo account

would not be included as part of Dreni’s commission calculations (Def.’s 56.1 ¶¶ 35–42; see

Salmon-Smith Decl. Supp. Exs. O–P), and Dreni acknowledged multiple times that the Docomo

pre-payment would be excluded from those calculations (see Salmon-Smith Decl. Supp. Exs. W–

X; Def.’s 56.1 ¶¶ 53–57.) Specifically, the model compensation plan that Noreikis e-mailed to

Dreni lists Docomo under Dreni’s personal accounts and notes, “pre-payment does not apply to

company target.” (Salmon-Smith Decl. Supp. Exs. O–P.) Dreni then inquired, “Why are we

leaving out any prepayment from Docomo from the company number?,” to which Noreikis

responded that it was “not in the budget” but “the hardware that will ship to support the

subscriptions will apply to your personal and company number.” (Salmon-Smith Decl. Supp. Ex.

E [ECF No. 52-5].)

       Dreni offers evidence that he understood that the Docomo pre-payment would count

toward his company target. (Pl.’s Opp. 9–10; Salmon-Smith Decl. Supp. Ex. W.) Specifically, he

points to an e-mail he sent to Noreikis upon seeing Docomo excluded from his commission

payment for fiscal year 2013:



                                                17
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 18 of 35




               Nothing mentioned in the contract that the docomo number will be removed
               from the Corporate accelerators . . . . I am asking to be fair and be paid me
               [sic] on the 5.5 million company number . . . . [P]rorating the corporate
               number does not [make sense] because that is what was used to convince
               me to come on board and we succeeded. I am asking for the accelerators to
               reflect the real success of PrinterOn based on the contract . . . .

(Salmon-Smith Decl. Supp. Ex. W.) But this evidence post-dates the execution of the Employment

Agreement and 2013 Commission Plan, and as such it is not relevant to what Dreni understood the

contracts to mean. Caselaw is clear on this. See LaSalle Bank Nat’l Ass’n v. Nomura Asset Capital

Corp., 424 F.3d 195, 207 n.10 (2d Cir. 2005) (doubting whether the extrinsic evidence on which

the district court relied—specifically, communications between the parties three years after the

contract was formed—“was in any event relevant to the determination of the parties’ intent at the

time they entered into the contract” (citations omitted)); Faulkner v. Nat’l Geographic Soc’y, 452

F. Supp. 2d 369, 379 (S.D.N.Y. 2006) (noting that “unilateral expression[s] of one party’s

postcontractual subjective understanding of the terms of the agreement . . . [are] not probative as

an aid to the interpretation of the contract” (quoting LaSalle Bank, 424 F.3d at 207 n.10)); Ingersoll

Milling Mach. Co. v. M/V Bodena, 619 F. Supp. 493, 506 (S.D.N.Y. 1985) (finding that one party’s

subjective interpretation of the contract, which was not communicated to the other party until

litigation commenced, “cannot be used to establish that [the parties] had such intent and

understanding when they entered into the . . . contract” (citation omitted)). As such, the extrinsic

evidence Dreni offers does not create a triable issue of fact. See Wells v. Shearson Lehman/Am.

Express, Inc., 72 N.Y.2d 11, 24, 530 N.Y.S.2d 517, 526 N.E.2d 8 (1988) (“Uncommunicated

subjective intent alone cannot create an issue of fact where otherwise there is none.”).

       Given the context of the Docomo deal, the overwhelming evidence offered by PrinterOn

demonstrating the parties’ intent or understanding at the time the parties executed the Employment

Agreement, and the lack of relevant extrinsic evidence offered by Dreni, the Court concludes that

                                                 18
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 19 of 35




there is no genuine dispute of material fact as to the meaning of the Employment Agreement and

2013 Commission Plan with respect to the Docomo pre-payment. See Fed. Ins. Co., 639 F.3d at

567 (citation omitted). The parties unquestionably intended the Employment Agreement and 2013

Commission Plan to exclude the $1 million Docomo pre-payment from Dreni’s commissions

calculations. Accordingly, with respect to the Docomo aspect of Dreni’s breach of contract claim,

summary judgment is granted in favor of PrinterOn.

       3. Dreni’s Claim Under NYLL §§ 193 and 198

       PrinterOn next moves for summary judgment dismissing Dreni’s claim under

NYLL §§ 193 and 198. Section 193 prohibits an employer from “mak[ing] any deduction from

the wages of an employee,” N.Y. Lab. L. § 193, and section 198 provides remedies for employees

that prevail in a wage claim, id. § 198. PrinterOn argues that Dreni has failed to state claim under

§ 193 because the alleged failure to pay commissions does not qualify as a “deduction” and,

consequently, Dreni’s § 198 claim fails because that section cannot support an independent cause

of action. (Def.’s Mot. 12–14.) The Court agrees.

       The law in this district is clear that a failure to pay, or a withholding, of wages does not

constitute a “deduction” within the meaning of § 193. As the court explained in Gold v. American

Medical Alert Corp., No. 14 Civ. 5485 JFK, 2015 WL 4887525, at *2 (S.D.N.Y. Aug. 17, 2015),

“total withholding of wages . . . is the essence of a breach of contract claim,” while “Section 193

requires something more: a specific instance of docking the employee’s pay.” A “‘deduction’ is

more targeted and direct than [a] wholesale withholding” and is “better understood as, and limited

to, things like fines, payments, or other forms of pay docking.” Id. at *5; see also Malinowski v.

Wall St. Source, Inc., No. 09 Civ. 9592 (PAE), 2012 WL 279450, at *3 n.5 (S.D.N.Y. Jan. 31,

2012) (internal quotation marks and alteration omitted) (“The majority, and more persuasive,


                                                19
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 20 of 35




interpretation of § 193 is that it has nothing to do with failure to pay wages or severance benefits,

governing instead the specific subject of making deductions from wages.” (quoting Monagle v.

Scholastic, Inc., No. 06 Civ. 14342 (GEL), 2007 WL 766282, at *2 (S.D.N.Y. Mar. 9, 2007))).

Because Dreni alleges nothing more than a withholding of a portion of his pay (i.e., commissions),

his claim under § 193 fails. See Komlossy v. Faruqi & Faruqi, LLP, 15 Civ. 9316 (KPF), 2017

WL 722033, at *14 (S.D.N.Y.) (finding that defendants’ nonpayment of a fee commission

“constitutes a failure to pay the wage, not a ‘deduction’ of the wage in violation of § 193”), aff’d,

714 F. App’x 11 (2d Cir. 2017); Gold, 2015 WL 4887525, at *2–3 (collecting cases); see also

Goldberg v. Jacquet, 667 F. App’x 313, 314 (2d Cir. 2016) (summary order) (“The district court

correctly ruled that although Goldberg did not receive wages to which he was entitled, his wages

were not reduced in the manner prohibited by NYLL § 193.”).

       Dreni argues that his cause of action should survive under Ryan v. Kellogg Partners

Institutional Services, 19 N.Y.3d 1, 945 N.Y.S.2d 593, 968 N.E.2d 947 (2012). (Pl.’s Opp. 21–

22.) In Ryan, the New York Court of Appeals held that an employer’s neglect to pay an employee

a bonus that “had been earned and was vested before [the employee] left his job” violated Section

193. 19 N.Y.3d at 16. Notwithstanding this decision, courts in this circuit continue to hold that a

failure to pay wages does not constitute a “deduction” under Section 193. See, e.g., Komlossy,

2017 WL 722033, at *14; Gold, 2015 WL 4887525, at *2–3; Hinterberger v. Catholic Health Sys.,

299 F.R.D. 22, 36 (W.D.N.Y. 2014); see also Goldberg, 667 F. App’x at 314. Indeed, the courts

in Komlossy, 2017 WL 722033, at *13–14, and Gold, 2015 WL 4887525, at *2–3, considered and

rejected the same argument Dreni makes here. In Gold, the court recognized that in Ryan—and,

more generally, the line of cases on which Dreni relies—“there [wa]s no indication . . . that the

parties disputed whether the withholding was specific enough to be considered a ‘deduction’” and



                                                 20
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 21 of 35




“those cases explicitly frame their analysis as interpreting the definition of ‘wages,’ not

deduction.” 2015 WL 4887525, at *3 (collecting cases). As Gold recognized, no case law

“interpret[s] these cases as resolving the issue of what counts as a ‘deduction’ in favor of [Dreni’s]

construction.” Id. at *4. Therefore, the Court joins the other courts in this circuit that have

concluded that a plaintiff must show something more targeted and direct than a simple withholding

of wages to establish a deduction under § 193, id. at *5, and holds that PrinterOn is entitled to

judgment as a matter of law on Dreni’s § 193 claim.

        It follows that Dreni is also not entitled to relief under § 198. Section 198 is a remedies

provision, and these remedies “are available only when a claimant has established a violation of

his rights under a substantive portion of [NYLL] Article 6.” Malinowski, 2012 WL 279450, at *2

(citing Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457, 462, 605 N.Y.S.2d 213, 626 N.E.2d 29

(1993)); see also id. (noting that § 193 “does not supply a freestanding right to relief” (citing Fin.

Techs. Int’l, Inc. v. Smith, 247 F. Supp. 2d 397, 413 (S.D.N.Y. 2002))); Monagle, 2007 WL

766282, at *2 (recognizing that § 198 “provides no substantive cause of action at all”). Because

Dreni’s claim under § 193 fails, his claim under § 198 also fails. Accordingly, PrinterOn’s motion

for summary judgment on Dreni’s NYLL claims is granted.

        4. Dreni’s Claim for Breach of the Implied Covenant of Good Faith and Fair Dealing

        Finally, PrinterOn moves for summary judgment on Dreni’s claim for breach of the implied

covenant of good faith and fair dealing. New York law implies a covenant of good faith and fair

dealing in all contracts. Sec. Plans, Inc. v. CUNA Mut. Ins. Soc., 769 F.3d 807, 817 (2d Cir. 2014)

(citations omitted). This covenant “embraces a pledge that neither party shall do anything which

will have the effect of destroying or injuring the right of the other party to receive the fruits of the

contract.” Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 98 (2d Cir. 2007)


                                                  21
         Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 22 of 35




(quoting Dalton v. Educ. Testing Serv., 87 N.Y.2d 384, 389, 639 N.Y.S.2d 977, 663 N.E.2d 289

(1995)). A claim for breach of this covenant “may be brought, if at all, only where one party’s

conduct, though not breaching the terms of the contract in a technical sense, nonetheless deprived

the other party of the benefit of its bargain.” JPMorgan Chase Bank, N.A. v. IDW Grp., LLC, No.

08 Civ. 9116(PGG), 2009 WL 321222, at *4 (S.D.N.Y. Feb. 9, 2009) (quoting Pearce v.

Manhattan Ensemble Theater, Inc., 528 F. Supp. 2d 175, 180–81 (S.D.N.Y. 2007)). Thus, a claim

for breach of the covenant “will be dismissed as redundant where the conduct allegedly violating

the implied covenant is a predicate also for a claim for breach of an express provision of the

contract.” Baguer v. Spanish Broad. Sys., Inc., No. 04 CIV. 8393 (RJS), 2010 WL 2813632, at

*17 (S.D.N.Y. July 12, 2010) (quoting Kamfar v. New World Rest. Group, Inc., 347 F. Supp. 2d

38, 52 (S.D.N.Y. 2004)) (dismissing a good faith and fair dealing claim regarding commission

payments that was duplicative of the breach of contract claim), aff'd, 423 F. App’x 102 (2d Cir.

2011).

         PrinterOn argues that Dreni’s good faith and fair dealing claim is duplicative of his breach

of contract claim and should therefore be dismissed. (Def.’s Mot. 21.) Dreni counters that the

predicate facts underlying his good faith and fair dealing claim are distinct from his breach of

contract claim and fall into two buckets: (1) PrinterOn shifted Dreni’s accounts to other employees

to deny Dreni commissions; and (2) PrinterOn delayed invoicing certain accounts until after Dreni

had been terminated to avoid paying him commissions. (Pl.’s Opp. 17–19.)

         The Court finds that Dreni’s good faith and fair dealing claim is not wholly duplicative of

his breach of contract claim and can legally support an independent cause of action. PrinterOn

oversimplifies the allegations when it argues that Dreni’s good faith and fair dealing claim is

nothing more than a claim that Dreni “did not receive the proper amount of commission


                                                 22
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 23 of 35




compensation, despite having performed all work contractually required of him to earn the same.”

(Def.’s Mot. 21.) Dreni alleges more: that “PrinterOn took steps so that certain commission

revenue would never become payable to Mr. Dreni” (Compl. ¶ 34); that “PrinterOn unilaterally

reassigned revenue that would otherwise result in earned compensation being paid to Mr. Dreni

and transferred accounts assigned to Mr. Dreni under the applicable Commission Plan to other

employees” (id. ¶ 35); and that “PrinterOn terminated Mr. Dreni to avoid payment of

compensation that was already earned by Mr. Dreni and/or that was coming due to Mr. Dreni”

(id. ¶ 54). Thus, in theory, even if a jury finds that PrinterOn did not breach the contracts, Dreni

could very well recover on his good faith and fair dealing claim. 15 For example, by reassigning

revenue on which Dreni would have earned commission or transferring accounts to other

employees to avoid paying Dreni commission, PrinterOn may not have “breach[ed] the terms of

the contract in a technical sense” but would have “nonetheless deprived [Dreni] of the benefit of

[the] bargain.” Pearce, 528 F. Supp. 2d at 180–81. Dreni’s good faith and fair dealing claim is

therefore distinct from and not duplicative of his breach of contract claim. See H&H Envtl. Sys.,

Inc. v Evanston Ins. Co., 6:18-CV-06315 EAW, 2019 WL 1129434, at *7 (W.D.N.Y. Mar. 12,

2019) (finding good faith and fair dealing claim not duplicative where “Plaintiff claim[ed] that

Defendants’ delay in paying Plaintiff’s alleged losses has created additional losses which would

not otherwise be remedied by a full payment of Plaintiff’s breach of contract claim” (citing Bi-

Economy Mkt., Inc. v. Harleysville Ins. Co. of N.Y., 10 N.Y.3d 187, 195, 856 N.Y.S.2d 505, 886

N.E.2d 127 (2008))); Friedman v. Maspeth Fed. Loan & Sav. Ass’n, 30 F. Supp. 3d 183, 195


15
   Indeed, a central issue here is also implicated in PrinterOn’s motion for summary judgment on Dreni’s breach of
contract claim—that is, what commissions were owed upon Dreni’s termination. As a contractual issue, the parties
dispute what action—invoicing or receiving revenue—triggers entitlement to commissions. But that issue is
insignificant for purposes of Dreni’s good faith and fair dealing claim because part of Dreni’s theory is that regardless
of what event triggers Dreni’s entitlement to commissions, PrinterOn intentionally delayed that event until after Dreni
had been terminated.


                                                          23
         Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 24 of 35




(E.D.N.Y 2014) (finding good faith and fair dealing claim not duplicative where “the facts

supporting each claim [we]re not identical”); Gruppo, Levey & Co. v. ICOM Info. & Commc’ns,

Inc., No. 01 Civ.8922 JFK, 2003 WL 21511943, at *9 (E.D.N.Y. July 1, 2003) (finding good faith

and fair dealing claim “premised on the notion that [defendant] misled [plaintiff] with regard to its

intent to pay a Transaction Fee . . . not duplicative of [plaintiff’s] claim for breach of the duty to

pay a Transaction Fee”).

        PrinterOn argues that even if Dreni’s good faith and fair dealing claim is not duplicative of

his breach of contract claim, Dreni has failed to adduce any evidence of bad faith as required to

sustain the claim. (Def.’s Mot. 21.) PrinterOn asserts that Dreni’s “bald contentions” and

“unsupported assertions” are insufficient as a matter of law to create a triable question of fact.

(Def.’s Reply 9 [ECF No. 69].) 16

        PrinterOn relies on well-settled principles. It is true that “[t]he party opposing the motion

for summary judgment must set forth concrete particulars,” BellSouth Telecomms., Inc. v. W.R.

Grace & Co.-Conn., 77 F.3d 603, 615 (2d Cir. 1996) (internal quotation marks, alteration, and

citations omitted), as “[m]ere conclusory allegations or denials cannot by themselves create a

genuine issue of material fact where none would otherwise exist,” Hicks v. Baines, 593 F.3d 159,

166 (2d Cir. 2010) (ellipsis and citation omitted).                 Furthermore, “self-serving, conclusory

affidavits, standing alone, are insufficient to create a triable issue of fact and to defeat a motion for

summary judgment.” Arnow v. Aeroflot Russian Airlines, 980 F. Supp. 2d 477, 482 (S.D.N.Y.

2013) (citing BellSouth Telecomms., 77 F.3d at 615).




16
  Citations to “Def.’s Reply” are references to PrinterOn’s Reply brief in support of its motion for summary judgment
[ECF No. 69].


                                                        24
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 25 of 35




       But PrinterOn ignores governing law with respect to the implied covenant of good faith

and fair dealing. To state a claim for breach of the implied covenant of good faith and fair dealing,

“the plaintiff must allege facts which tend to show that the defendant sought to prevent

performance of the contract or to withhold its benefits from the plaintiff.” Dweck Law Firm, L.L.P.

v. Mann, 340 F. Supp. 2d 353, 358 (S.D.N.Y. 2004) (quoting Aventine Inv. Mgmt., Inc. v. Canadian

Imperial Bank of Commerce, 265 A.D.2d 513, 514, 697 N.Y.S.2d 128 (2d Dep’t 1999)). “Where

the contract contemplates the exercise of discretion, [the covenant] includes a promise not to act

arbitrarily or irrationally in exercising that discretion.” Fishoff v. Coty Inc., 634 F.3d 647, 653 (2d

Cir. 2011) (quoting Dalton, 87 N.Y.2d at 389). While courts generally find “that a defendant

violates the covenant of good faith and fair dealing only when he acts with some improper motive,”

Wagner v. JP Morgan Chase Bank, No. 06-cv-3126 (RJS), 2011 WL 856262, at *4 (S.D.N.Y.

Mar. 9, 2011) (internal quotation marks and citation omitted), a plaintiff need not present direct

evidence of an improper motive. Rather, bad faith can be inferred from evidence that the

defendant’s conduct was arbitrary or contrary to reasonable expectations. See Fishoff, 634 F.3d at

653.

       The “covenant is violated when a party promises commissions or profits and then does not

act in good faith to permit such commissions or profits to be earned, thereby depriving the other

party of the benefit of the bargain.” Wagner, 2011 WL 856262, at *3 (quoting Keene Corp. v.

Bogan, No. 88 CIV. 0217 (MBM), 1990 WL 1864, at *14 (S.D.N.Y. Jan. 11, 1990)). A plaintiff

may recover under the covenant of good faith and fair dealing by demonstrating that his employer

fired him to avoid paying commissions otherwise owed. Wakefield v. N. Telecom, Inc., 769 F.2d

109, 112 (2d Cir. 1985). “Thus, whether particular conduct violates or is consistent with the duty

of good faith and fair dealing necessarily depends upon the facts of the particular case, and is



                                                  25
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 26 of 35




ordinarily a question of fact to be determined by the jury or other finder of fact.” Tractebel Energy

Mktg., Inc., 487 F.3d at 98 (quoting 23 Williston on Contracts § 63:22 (4th ed.)).

       Here, there is a question of fact as to whether PrinterOn’s conduct breached the implied

covenant of good faith and fair dealing. The allegations of the complaint that PrinterOn failed to

compensate Dreni for work on particular accounts (which PrinterOn contends is a matter of the

timing of invoices, a variable that was within PrinterOn’s control), reassigned revenue that would

otherwise result in earned compensation being paid to Dreni, and transferred accounts assigned to

Dreni to other employees (Compl. ¶ 34–35, 56), permit a reasonable inference that PrinterOn’s

actions were calculated to deprive Dreni of commissions to which he otherwise would have been

entitled under the Employment Agreement and the 2013 Commission Plan. Furthermore, evidence

in the record suggests PrinterOn may have intentionally delayed invoicing, thereby depriving

Dreni of the fruits of the contracts. (See Dreni Decl. Opp. ¶¶ 36–39.) One month before Dreni

was fired, PrinterOn executives circulated a “Management Plan” for 2018 that listed under Dreni’s

name accounts PrinterOn expected to generate income based on contracts Dreni had already

secured, including Samsung, Nuance, ACDI, and Envisionsware. (Id. ¶ 37; see Dreni Decl. Opp.

Ex. L [ECF No. 64-12].) Dreni contends that under some of those sales contracts, PrinterOn could

have sent out invoices prior to Dreni’s termination but did not do so. (Dreni Decl. Opp. ¶ 38.)

       The Second Circuit has recognized that “obligations derived from the covenant of good

faith implicit in [a] commission contract may survive the termination of the employment

relationship.” Wakefield, 769 F.2d at 112. In Wakefiled, the plaintiff claimed his employer fired

him “after he had performed services that assured a number of sales in the future.” Id. at 111. The

court allowed a good faith and fair dealing claim, finding that the employer could not fire the

employee “for the purpose of avoiding the payment of commissions which are otherwise owed.”



                                                 26
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 27 of 35




Id. at 112. Here, similarly, the complaint alleges that “PrinterOn timed Mr. Dreni’s termination

such that it would retain the benefits of Mr. Dreni’s previous work and keep the revenue from [his]

accounts, including the compensation that Mr. Dreni had earned and that was coming due to him,

but that he was not paid.” (Compl. ¶ 40; see also Dreni Decl. Opp. ¶ 36–39.) Reassigning his

accounts, delaying invoices, or firing him to avoid payment of commissions would deprive Dreni

of the benefits of the Employment Agreement and the 2013 Commission Plan, in breach of the

implied covenant of good faith and fair dealing. See Pearce, 528 F. Supp. 2d at 180–81.

       The Court therefore finds that a strong enough inference can be drawn from the record to

support a conclusion that PrinterOn’s actions were arbitrary, unreasonable, and inconsistent with

the duty of good faith and fair dealing. See Fishoff, 634 F.3d at 653 (“Indeed, it is difficult to

conceive of a set of facts under which [defendant’s] seemingly arbitrary post hoc valuation, which

was applied only to Fishoff and only after he exercised his options, would not be a clear violation

of the duty of good faith and fair dealing; [defendant’s] actions plainly denied [plaintiff] the fruits

of the contract.”). Accordingly, there are triable issues of fact that preclude entry of summary

judgment for PrinterOn on this claim. See Tractebel Energy Mktg., Inc., 487 F.3d at 98 (quoting

Williston § 63:22); see also Enzo Biochem, Inc. v. PerkinElmer, Inc., 2013 WL 5943987, *3

(S.D.N.Y. Oct. 28, 2013) (finding question of fact where plaintiff “produced evidence that supports

the existence of a scheme to deprive [plaintiff] of full-kit royalties in contravention of the

Distribution Agreement”).

   B. Dreni’s Motion for Partial Summary Judgment

       1. Dreni’s Breach of Contract Claim with Respect to Maintenance Commissions

       Dreni seeks summary judgment on the portion of his breach of contract claim seeking

payment for “maintenance commissions.” He argues that under the Employment Agreement and


                                                  27
         Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 28 of 35




2013 Commission Plan, he is entitled to commissions on maintenance-related revenue for which

he was not paid. (Pl.’s Mot. 3–5.) PrinterOn counters that Dreni ignores the distinction between

new maintenance contracts (for which he was paid) and renewals of existing maintenance contracts

(for which he was not paid) and that Dreni is entitled only to the former under the contracts. (Def.’s

Opp. 5–10 [ECF No. 73].) 17

        Two contractual provisions are at issue here. First, the “Commission” section of the

Employment Agreement provides, “In addition [to salary], the Employee will receive commission

based upon sales revenue procured in the Employee’s assigned market space as detailed in [the

2013 Commission Plan].” (Jt. 56.1 Ex. 1 (emphasis added).) The “Annual Personal Quota” section

of the 2013 Commission Plan then states, “$1,000,000 net new revenue in your Target

Market. . . . All hardware, software, training and services revenue will count toward my annual

quota.” (Id. (emphasis added).)

        Dreni argues that “sales revenue” in the Employment Agreement includes maintenance-

related revenue (which PrinterOn does not dispute (see Def.’s Opp. 8)) and that maintenance

renewals are not excluded from the Employment Agreement. (Pl.’s Mot. 4–5.) He points to the

phrase “[a]ll . . . services revenue” in the 2013 Commission Plan as evidence that the parties

intended to include revenue from both new maintenance agreements and renewal of maintenance

services in his commissions. (Id. at 4.) He also points out that subsequent commission plans

contained a stand-alone section titled, “Specific Exclusions,” in which PrinterOn declined to list

maintenance revenue. (Pl.’s Reply 7–8 [ECF No. 78].) 18


17
  Citations to “Def.’s Opp.” are references to PrinterOn’s memorandum of law in opposition to Dreni’s motion for
partial summary judgment [ECF No. 73.
18
   Citations to “Pl.’s Reply” are references to Dreni’s Reply brief in support of his motion for partial summary
judgment [ECF No. 78].


                                                      28
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 29 of 35




       PrinterOn argues that the “net new revenue” phrase in the 2013 Commission Plan limits

Dreni’s commissions to newly generated business. (Def.’s Opp. 6–7.) PrinterOn also argues that

while this could include new maintenance contracts, it would not include a renewal of a

maintenance contract by an existing client. (Id. at 6.) In addition, PrinterOn cites deposition

testimony explaining how efforts to encourage existing clients to renew maintenance contracts

were generally led by finance and administrative employees, not salespeople like Dreni. (Id. at 8–

9.)

       The Court finds the contractual language to be ambiguous as to whether Dreni is entitled

to commissions on maintenance renewals of preexisting clients. On one hand, as Dreni argues,

the use of “sales revenue” in the Employment Agreement and “[a]ll . . . services revenue” in the

2013 Commission Plan is arguably broad enough to include maintenance renewals. But Dreni’s

argument regarding the “Specific Exclusions” sections in subsequent sales contracts is

unconvincing, if not irrelevant, because these sections mention the sale and licensing of patents

and the sale of corporate assets or capital stock—lines of business different from that in which

Dreni worked. And a failure to exclude where there are words of limitation in text does not equal

inclusion or override the specific limitation. On the other hand, the 2013 Commission Plan states,

“$1,000,000 net new revenue,” which suggests renewal of preexisting maintenance contracts

would not be included.

       Extrinsic evidence, moreover, does not resolve the ambiguity. PrinterOn offers evidence

to the effect that renewals were not intended or expected to be part of commissions. For example,

PrinterOn executives Noreikis and Ritchie testified that they understood the 2013 Commission

Plan to not include commissions on maintenance renewals. (Salmon-Smith Decl. Opp. Ex. A




                                               29
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 30 of 35




180:6–181:22 [ECF No. 74-1] (Noreikis); 19 Salmon-Smith Decl. Opp. Ex. B. 162:20–163:11 [ECF

No. 74-2] (Ritchie).) Yet Dreni claims that he had been paid commissions on maintenance

renewals of preexisting accounts—specifically, the Samsung SCP account. (Pl.’s Reply Aff. ¶ 7

[ECF No. 80].) This claim finds support in the record. In a 2016 e-mail to Cunningham and

Noreikis regarding maintenance income for the Samsung SCP account, which Dreni first signed

up in 2014, Ritchie stated, “I am assuming Denis gets the commission on this – he did last year.”

(Cassubhai Reply Aff. Ex. P 59:19–24 [ECF No. 82-16].) Ritchie also testified that if a salesperson

“was heavily involved in the renewal process, he may have been compensated.” (Salmon-Smith

Decl. Opp. Ex. B 165:4–5].) This extrinsic evidence makes clear that while there was no well-

established, uniform custom of paying commissions on maintenance renewals, see Law Debenture

Trust Co., 595 F.3d at 466, the parties did not understand the Employment Agreement and

commission plans to exclude outright commissions on maintenance renewals.

          Given the ambiguity of the contractual language and the conflicting extrinsic evidence of

the parties’ intent and understanding of that language, the Court finds that there are genuine

disputes of fact with respect to whether Dreni is entitled to commissions on maintenance renewals

for preexisting clients. See Seiden Assocs., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir.

1992) (explaining that where contractual language is susceptible to differing reasonable

interpretations and “where there is relevant extrinsic evidence of the parties’ actual intent, the

meaning of the words become an issue of fact” (citations omitted)). Accordingly, Dreni’s motion

for summary judgment on the maintenance renewal portion of his breach of contract claim is

denied.




19
  Citations to “Salmon-Smith Decl. Opp.” are references to the declaration of Tracey Salmon-Smith in opposition to
Dreni’s motion for partial summary judgment [ECF No. 74].

                                                       30
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 31 of 35




       2. PrinterOn’s Counterclaim Under CFAA § 1030

       Dreni also moves for summary judgment on PrinterOn’s counterclaim under Section 1030

of the Computer Fraud and Abuse Act concerning retention of the PrinterOn laptops after his

termination. To sustain a civil claim for violation of the CFAA, PrinterOn must establish that

Dreni (1) obtained information through intentional unauthorized access to a computer and

(2) caused damage or loss as a result. 18 U.S.C. § 1030(a)(2)(C), (a)(5)(C). Any civil action under

the CFAA involving “damage or loss” must satisfy a $5,000 threshold. Register.com, Inc. v. Verio,

Inc., 356 F.3d 393, 439 (2d Cir. 2004) (collecting cases). “Damage” is defined as “any impairment

to the integrity or availability of data, a program, a system, or information,” id. § 1030(e)(8), and

“loss” is defined as “any reasonable cost to any victim, including the cost of responding to an

offense, conducting a damage assessment, and restoring the data, program, system, or information

to its condition prior to the offense, and any revenue lost, cost incurred, or other consequential

damages incurred because of interruption of service,” id. § 1030(e)(11).

       Courts have recognized that “the costs of investigating security breaches constitute

recoverable ‘losses,’ even if it turns out that no actual data damage or interruption of service

resulted from the breach.” Univ. Sports. Pub. Co. v. Playmakers Media Co., 725 F. Supp. 2d 378,

387 (S.D.N.Y. 2010) (citations omitted); see also In re DoubleClick Inc. Privacy Litig., 154 F.

Supp. 2d 497, 525 (S.D.N.Y. 2001) (recognizing that “any economic losses” a party bears “in

securing or remedying their systems in the wake of [an] alleged CFAA violation[] would count

towards § 1030(e)(8)(A)’s damage threshold”). But damages awarded by courts under the CFAA

“have generally been limited to those costs necessary to assess the damage caused to the [party’s]

computer system or to rescue the system in the wake of a spamming attack.” Tyco Intern. (US)

Inc. v. John Does, 1–3, No. 01 Civ.3856(RCC)(DF), 2003 WL 23375767, at *3 (S.D.N.Y. Aug.



                                                 31
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 32 of 35




29, 2003) (citations omitted). Thus, costs beyond those necessary to assess and remedy damage

are generally excluded from the $5,000 loss calculation threshold. See In re DoubleClick, 154 F.

Supp. 2d at 525–26.

       PrinterOn alleges in its moving papers that its “loss” is the forensic indexing expenses it

incurred from the vendor examining the laptops to determine what proprietary PrinterOn material

Dreni might have accessed after his termination. (Def.’s Opp. 11–12; see Def.’s Resp. Pl.’s

56.1 ¶¶ 24–32.) These forensic indexing expenses total $5,381.52 and are composed of $3,131.52

in “professional services” (Salmon-Smith Decl. Opp. Ex. L) and $2,250 in “storage” costs

(Salmon-Smith Decl. Opp. Ex. M). Dreni argues that certain fees should be excluded from the

loss calculation. His arguments are as follows: (1) the forensic indexing costs do not qualify as

losses under the CFAA; (2) even if they do qualify, the $3,131.52 of “professional services” should

be excluded for failure to specify the amount incurred for forensic indexing, as opposed to

expenses PrinterOn would have incurred regardless of Dreni’s retention of the laptops; (3) even if

the entire professional services fee qualifies as a loss, the storage fees do not; and (4) even if the

storage fees qualify, the two months of storage fees that post-date completion of the forensic

indexing should be excluded. (Pl.’s Mot. 5–7; Pl.’s Reply 2–6.) The Court agrees in part with

Dreni and finds that PrinterOn has failed to satisfy the $5,000 loss threshold.

       Assuming the “professional services” fee qualifies as a loss, which it likely does, Dreni

raises a legitimate issue arising from PrinterOn’s failure to specify what portion of these fees

relates to forensic indexing resulting from Dreni’s retention of the laptops. Failure to specify what

portions of expenses are tied to the alleged loss can be fatal to a CFAA claim. See Reis, Inc. v.

Lennar Corp., 15 Civ. 7905 (GBD), 2016 WL 3702736, at *7 (S.D.N.Y. July 5, 2016) (finding

plaintiffs failed to satisfy $5,000 threshold because they “d[id] not specify which portion of any



                                                 32
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 33 of 35




investigatory expenses resulted from Defendants’ conduct” (citing LivePerson, Inc. v. 24/7

Customer, Inc., 83 F. Supp. 3d 501, 514 (S.D.N.Y. 2015))). PrinterOn claims that the entire

“professional services” bill was for indexing. (Def.’s Opp. 11–12.) Dreni on the other hand offers

no evidence that PrinterOn would have had to conduct forensic indexing had he not retained the

laptops. Drawing inferences in favor of PrinterOn as the nonmovant, the Court finds that the entire

“professional services” fee relates to assessing potential security breaches or damages stemming

from Dreni’s conduct and therefore qualifies as a loss under the CFAA.

       Critically, however, with respect to the “storage fees,” PrinterOn claimed at oral argument

that it needed to pay to continue to store the laptops with the third-party vendor upon completing

the forensic indexing to ensure a clean “chain of custody” necessary for purposes of the merits of

its CFAA claim. (Tr. 67:12–20.) Specifically, counsel for PrinterOn stated, “it’s part of a chain

of custody because now — it’s a chain of custody thing. I think that it remains better that a third

party is holding it and is storing all the information, rather than me returning it to my client. So it

maintains a chain of custody.” (Tr. 67:12–16.) In fact, PrinterOn admitted that the laptops

remained in the possession of the vendor through to oral argument and argued that these continuing

storage costs, accruing at a rate of $250 per month, would also qualify as “losses” under the CFAA.

(Tr. 65:25–67:7.)

       PrinterOn’s “chain of custody” justification makes clear that, at the very least, the storage

costs that post-date the forensic indexing are best characterized as litigation expenses, which are

too far removed from the forensic assessment to constitute “losses” under the CFAA. See Tyco

Intern. (US) Inc., 2003 WL 23375767, at *3; cf. Nexans v. Wires S.A. v. Sark-USA, Inc., 319 F.

Supp. 2d 468, 476–77 (S.D.N.Y. 2004) (holding that travel costs incurred by plaintiff’s executives

to investigate misappropriation of stored data did not qualify as losses under CFAA because they



                                                  33
          Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 34 of 35




were unrelated to “any type of computer investigation or repair” or preventative security

measures), aff’d, 166 F. App’x 559 (2d Cir. 2006). 20 Indeed, several courts across the country

have concluded that litigation-related expenses do not qualify as “losses” under the CFAA. See,

e.g., Brooks v. AM Resorts, LLC, 954 F. Supp. 2d 331, 338 (E.D. Pa. 2013) (“[L]itigation costs are

not a compensable loss under the CFAA because they are not related to investigating or remedying

damages to the computer.” (citations omitted)); First Mortg. Corp. v. Baser, No. 07 C 6735, 2008

WL 4534124, at *3 (N.D. Ill. ADef.’s 30, 2008) (finding that “costs unrelated to the computer

itself, such as litigation expenses . . . do not qualify” (citation omitted)); Wilson v. Moreau, 440 F.

Supp. 2d 81, 110 (D.R.I. 2006) (holding that “as a matter of law, the costs of litigation cannot be

counted towards the $5,000 statutory threshold”). Subtracting $500 in storage fees for December

2019 and January 2020, the two months included in the invoice that post-date the forensic

indexing—as well as any ongoing storage fees for which PrinterOn may try to seek losses (see Tr.

67:3–7)—puts the claimed loss amount at $4,881.51, below the statutory threshold of $5,000. 21

Accordingly, PrinterOn has failed to state a claim under the CFAA. The Court therefore grants

summary judgment on PrinterOn’s CFAA counterclaim in favor of Dreni.




20
   Dreni admits that he retained the laptops despite a contractual obligation to return them. (Jt. 56.1 ¶ 22.) He claims
he would have returned the laptops sooner but wanted assurances that PrinterOn would not access his personal
information. (Pl.’s Reply 2 n.2.) As a result, the forensic examination and the entering of the indexing and storage
invoices into the record occurred after discovery had closed. Dreni protests that these filings were untimely and that
he never had an opportunity to examine or contest these fees during discovery. (Pl.’s Reply 2.) The Court need not
address this discovery concern because PrinterOn has not satisfied the $5,000 loss threshold.
21
   The Court assumes without deciding that the fees PrinterOn incurred for the seven months of storage before and
during the forensic indexing qualify as losses under the CFAA. Those fees might be recoverable as “losses” since, as
PrinterOn argues, they were caused by Dreni’s unauthorized retention of the laptops. (Def.’s Opp. 11–12; see also
Pl.’s Reply 2 n.2.) Nevertheless, the Court need not reach that issue because, as discussed above, merely deducting
storage fees that post-date the forensic indexing puts PrinterOn’s claimed losses below the $5,000 threshold, and as
such, PrinterOn fails to state a claim.

                                                          34
        Case 1:18-cv-12017-MKV Document 88 Filed 09/14/20 Page 35 of 35




                                         V.      CONCLUSION

       For the foregoing reasons, PrinterOn’s motion for summary judgment is DENIED with

respect to the defense that Dreni released all claims; DENIED with respect to its breach of contract

counterclaim relating to the severance payment; DENIED with respect to its statute of limitations

defense to Dreni’s breach of contract claim insofar as it relates to the Docomo account; GRANTED

with respect to Dreni’s claims for commissions in connection with the Docomo account;

GRANTED with respect to Dreni’s claims under NYLL; and DENIED with respect to Dreni’s

claim for breach of the implied covenant of good faith and fair dealing. Accordingly, Count Two

(NYLL claim) of the complaint is dismissed.

       Dreni’s motion for partial summary judgment is DENIED with respect to the portion of his

breach of contract claim concerning maintenance renewal commissions and GRANTED with

respect to PrinterOn’s counterclaim under the CFAA.               Accordingly, PrinterOn’s First

Counterclaim is dismissed.

       The parties shall appear for a final pretrial conference on October 8, 2020, at 11:30 AM.

The parties should consult the Court’s Individual Practice Rules and ensure compliance therewith.



SO ORDERED.

                                                     _________________________________
Date: September 14, 2020                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                35
